Citation Nr: 1605193	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This claim was previously before the Board in September 2013 and November 2014, at which times it was remanded for additional development.  The case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, in September 2013, the Board remanded this matter in order to obtain an addendum opinion addressing the etiology of the Veteran's tinnitus.  At such time, the Board acknowledged the Veteran's claim that that he developed this condition as a result of repeated exposure to extremely loud noise during his military service and consequent injury (i.e., acoustic trauma).  In his March 2010 substantive appeal, on VA Form 9, he indicated that while he was in Vietnam he worked with a field artillery unit and resultantly was exposed to loud noises from "big guns" such as the 105 Howitzer.  According to him, he did not have any earplugs.  He claimed to have developed ringing in his ears rather immediately and to having continued to experience this since his discharge from service.

The Board reviewed the Veteran's service records and noted that such revealed that he served in the United States Army from May 1971 to May 1974.  His military occupational specialty (MOS) was lineman.  He received the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Furthermore, in light of the nature of his service and his allegations pertaining to exposure to loud noise coincident with such service, the Board determined that his statements concerning his purported noise exposure in service are credible.  

The Board further observed that, in order to determine the etiology of the Veteran's tinnitus, he was afforded a VA examination in January 2010.  At such time, he reported that he first noticed tinnitus about 10 to 15 years earlier.  His military noise exposure included artillery, helicopters, and high explosive rounds.  His civilian noise exposure included 15 to 20 years of farming and working with hogs.  VA Medical Center (VAMC) outpatient treatment records showed that, in November 2003, he had indicated he had tinnitus in his right ear.  In March 2006 he had complained of unilateral tinnitus in his left ear for many years.  At the conclusion of that VA audiological evaluation, the pertinent diagnosis was unilateral tinnitus in the left ear.  The examiner determined, however, that given the lack of evidence of tinnitus during the Veteran's military service, his report of intermittent unilateral in the right ear in 2003 and his 2006 report of constant unilateral tinnitus in the left ear (consistent with onset being sometime between 2003 and 2006), as well as his report of onset and hearing within normal limits at time of separation from service and subsequent civilian occupational noise exposure, it was less likely than not that his tinnitus was related to noise exposure during his military service.

However, the Board determined that the January 2010 examiner's comments regarding the onset of the Veteran's tinnitus were inconsistent.  On the one hand, he noted that the onset of the Veteran's tinnitus was between 2003 and 2006.  However, on the other hand, he reported that, according to the Veteran, he had first noticed tinnitus about 10 to 15 years prior to that evaluation, which, if true, would have been sometime between 1995 and 2000.  In addition, the examiner did not address the Veteran's contention that he had first noticed tinnitus during his service.  Therefore, the Board remanded the matter in order to obtain an addendum opinion in which the examiner was to presume the Veteran repeatedly was exposed to loud noise and had sustained consequent injury (acoustic trauma) during his service.

An addendum opinion was obtained in March 2014, at which time a VA examiner noted that the Veteran reported bilateral tinnitus for fifteen to twenty years, and determined that the Veteran's tinnitus is at least as likely as not a symptom of his hearing loss.  However, the examiner did not opine as to whether the Veteran's tinnitus is the result of his acoustic trauma during service.  As such, the Board remanded the again in November 2014 in order to obtain an addendum opinion that addressed the Board's previous inquiry.

Thereafter, in January 2015, another VA opinion was obtained at which time the examiner determined that the Veteran's tinnitus was less likely than not was incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran's records, to include his service treatment records, included no record of tinnitus at a time remotely near that which the Veteran was in military service.  He further stated that it was unlikely the Veteran's tinnitus is attributable to his presumed noise exposure in service as the evidence does not support that any hearing loss was incurred in military service (i.e. evidence of acoustic trauma).  In this regard, the examiner concluded that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

However, the January 2015 VA examiner did not directly address the Board's inquiry as to whether the Veteran's tinnitus is the result of his presumed exposure to acoustic trauma in service.  Furthermore, the Veteran's lay statements regarding the in-service onset of his tinnitus as a result of serving in an artillery unit have still not been appropriately considered or discussed by the VA examiners.  A VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, another remand is required in order to obtain an addendum opinion addressing the etiology of the Veteran's tinnitus.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who offered the January 2015 opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's tinnitus is attributable to his presumed noise exposure in service, irrespective of the etiology of his hearing loss. To reiterate, the examiner must presume the Veteran sustained acoustic noise trauma during his service.  The VA examiner must specifically discuss the Veteran's contentions regarding in-service onset of tinnitus symptoms.  There is no further need for the VA examiner to discuss any relationship of tinnitus to any in-service hearing loss.

A rationale for any opinion offered should be provided.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall, 11 Vet. App. at 271.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

